DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-16 in the reply filed on 23 April 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 April 2022.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 14, it is recommended that the claim should include with what element(s) the first and second latches are in “engagement”;
Claim 1, line 15, it is recommended that the claim should include with what element(s) the first and second latches are out of “engagement”;
Claim 1, line 19,  --a--  should be inserted before “second”; and
Claim 2, line 11, it is recommended that the claim should include with what element(s) the first and second blocking surfaces are in “engagement”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 9-10, “the arm support” lacks antecedent basis;
Claim 1, lines 16-17, it is not clear whether “a rotational axis” is the same as the pivot axis recited in line 5 or some other axis;
Claim 2, line 3, it is not clear whether “first and second blocking surfaces” are the same or different from those recited in claim 1;
Claim 11, line 3, it is not clear whether “a pivotable arm support” refers to the arm support of claim 1 or to some other arm support; and 
Claims 3-8, and 10 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2006-0015893).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (currently amended) An accessory for a vehicle, the accessory comprising:
a base; (comprising bracket 12) and
a pivot part (13) that can be pivoted relative to the base (12) about a pivot axis (pivot axis of shaft 14) in a first pivoting direction and a second pivoting direction between a first end position and a second end position (as shown in Figures 1 and 2); 
a latch assembly (shown in Figure 4) that has a first latch (comprising teeth at 26) and a second latch (comprising latch lever 27) for locking the pivoting movement of the arm support (13) in a direction; 
an actuating device (comprising solenoid 29, shown in Figure 4) for automatically and/or manually moving the latch assembly between a latched position in which the first latch (26) and the second latch (27) are in engagement and a released position in which the latches (26 and 27) are out of engagement (as shown in solid and dashed lines, respectively, in Figure 4), one of the latches having a wheel (shown in Figure 4, having the teeth 26 on an outer circumference) rotatable about a rotational axis (the same rotational axis of shaft 14) and has first blocking surfaces (comprising any one of the surfaces of the teeth 26 engaged by an end of latch lever 27), wherein the base (12) or the arm support (13) has a first coupling formation in engagement with second coupling formation of the wheel in order to cause the wheel (wheel on which teeth at 26 reside) to rotate in the event of a pivoting movement of the pivot part (where the first and second coupling formations comprise the respectively sliding journaled parts, including the shaft 14, that enable the pivot part and wheel to rotate relative to the base, such that the wheel rotates together with the armrest 13), and the other of the latches having a latch element (27) movable between the latched position and the released position and comprises second blocking surfaces that are in engagement with the first blocking surfaces in the latched position (comprising the surfaces of the pointed end of latch lever 27 engaging the teeth at 26, as shown in Figure 4) and out of engagement with this first blocking surfaces in the released position (as shown in dashed lines in Figure 4).

2. (currently amended) The accessory according to claim 1, further comprising:
first and second blocking surfaces (the blocking surfaces as defined in the rejection of claim 1 above), one of the first or second blocking surfaces having a V-shaped concave surface structure (where the blocking surfaces defined by teeth 26 shown in Figure 4 are V-shaped concave between respective teeth at 26) and the other of the first and second blocking surfaces (at the distal, pointed tip of latch lever 27) having a V-shaped convex surface structure (as shown in Figure 4), apex angles of the V-shaped surface structures being such that a wedge effect arises when the first blocking surfaces and the second blocking surfaces are in engagement (as can be appreciated from Figure 4).

3. (currently amended) The accessory according to claim 2, wherein the first blocking surfaces and the second blocking surfaces are formed by interacting friction surfaces (as with all solid inter-engaging elements, there is inherently friction between the first and second blocking surfaces such that they are interacting friction surfaces).

7. (currently amended) The accessory according to claim 1, wherein a stop surface (at 18 shown in Figure 1, acting as a stop, albeit not shown, in Figure 2) of the arm support (where the arm support is further interpreted as including element 17) is in contact with a boundary surface (lower left end of the channel 16 in element 15, as shown in Figure 2) of the base (where the base is interpreted as including element 15, as shown in Figures 2) in the first end position and/or in the second end position (See Figure 2).

8. (currently amended) The accessory according to claim 1, wherein the actuating device (comprising element 29) comprises an actuator (comprising a switch that operates the solenoid 29, as disclosed at the top of page 3 of the machine translation) that can be actuated on the outside of the accessory by a user and that can move the latch assembly (the switch, disclosed at the top of page 3 of the machine translation, is outside the accessory) between the latched position and the released position (as shown by solid and dashed lines in Figure 4).

10. (currently amended) The accessory according to claim 1, wherein the coupling formations are formed such that the rotation of the wheel takes place proportionally to the pivoting movement of the arm support (where the wheel comprising element 26 rotates with the arm support such that the rotation of the wheel is proportional at a 1:1 ratio).

11. (currently amended) The accessory according to claim 1, wherein the accessory is an armrest and the pivot part is a pivotable arm support (as shown in Figures 1-5).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636